UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7998



TERRY L. HUTTO,

                                             Petitioner - Appellant,

          versus


GARY   MAYNARD, Director;  SOUTH  CAROLINA
DEPARTMENT OF CORRECTIONS; HENRY MCMASTER,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(CA-04-108)


Submitted:   July 29, 2005                 Decided:   August 18, 2005


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Terry L. Hutto, Appellant Pro Se.      Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terry    L.    Hutto     appeals   the   district      court’s      order

accepting the recommendation of the magistrate judge and denying

his   28   U.S.C.   §   2254    (2000)   petition      as    untimely    under   the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

            The district court granted a certificate of appealability

with respect to Hutto’s claim that the district court erred in

finding Hutto’s § 2254 petition untimely.                   We have reviewed the

record and find that the district court correctly concluded that

Hutto’s petition was untimely filed.             Accordingly, we affirm the

district court’s findings on this issue. See Hutto v. Maynard, No.

CA-04-108 (D.S.C. Nov. 23, 2004).

            The district court declined to issue a certificate of

appealability on Hutto’s remaining claims.                  Hutto seeks to expand

the certificate of appealability as to the claims rejected by the

district court. In his motion to expand, Hutto reargues the claims

he sought to raise in his untimely § 2254 petition.                    Hutto cannot

obtain a certificate of appealability as to these claims absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists      would     find    that    his

constitutional      claims     are   debatable   and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);


                                       - 2 -
Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).   We have independently reviewed the

record and conclude that Hutto has not made the requisite showing.

Accordingly, we deny Hutto’s motion to expand the certificate of

appealability as to his remaining claims and dismiss the appeal as

to these claims.

          We grant leave to proceed in forma pauperis, and deny

Hutto’s motion for appointment of counsel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                               - 3 -